I disagree with so much of the majority opinion as finds error in the charge concerning the stop sign. When the mandate of the legislature is positive and clear it must be, and is, carried out. Andrew v. White Bus Line Corporation,115 Conn. 464, 466, 161 A. 792. The statute under consideration contains no direction as to the side of the street on which the stop sign shall be placed. It should receive a sensible construction which will carry out the legislative intent. Guhring v. Gumpper, 117 Conn. 548, *Page 167 
552, 169 A. 189. It was obviously enacted as a safety measure for the regulation of traffic. Under existing complicated traffic conditions, a stop sign on the driver's left is of doubtful, if any, value to carry out this purpose. Ill my opinion, the legislature cannot have intended to subject an operator who fails to stop at such a sign to either civil or criminal liability. General Statutes, Cum. Sup. 1939, 123e, 127e. I think the charge on this point was correct.
In this opinion MALTBIE, C.J., concurred.